                          APPENDIX LCvR/LCrR 83.2.B-MOTION

                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LI LIU, Individually and on behalf of all other employees
similarly situated,
                                       Plaintiff,

                         - against -                             Case No. 2:19-cv-1179

SICHUAN GOURMET II, LLC d/b/a SICHUAN
GOURMET, WEIXIANG YOU, YONGPENG XIA,
ZHONG ZHUANG
                                       Defendants.



MOTION FOR ADMISSION PRO HAC VICE OF JIAN HANG, ESQ.

       Jian Hang, Esq. undersigned counsel for Plaintiff, LI LIU, Individually and on behalf of all

other employees similarly situated, hereby moves that Jian Hang, Esq. be admitted to appear and

practice in this Court in the above-captioned matter pursuant to LCvR 83.2 and LCvR 83.3, LCrR

83.2 and this Court's Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006

(Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Jian Hang, Esq. filed herewith, which, it is averred, satisfied the requirements of the

foregoing Local Rules and Standing Order.

                                                            Respectfully Submitted,

                                                            HANG & ASSOCIATES, PLLC
        Dated:    September 16 , 2019
        Flushing, New York                                   ___/s/ Jian Hang______________
                                                             Jian Hang, Esq. (PABar. ID NO.319709)
                                                             Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Tel:(718)353-8588
Fax: (718) 353-6288
Email: jhang@hanglaw.com
Attorney for Defendants
